Case 1:98-cr-01023-LAK Document 2100

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

weer ee eee ee ee we eB ee ee Be eB eee ew eB eB eB eB eB eB Be ee eB ee x
UNITED STATES OF AMERICA
-~against-
KHALID AL FAWWAZ,
Defendant.
sess ee ee eee ee Be ee ew eB ew Be eB Be eB Be Be ew eB eB eB Be eB eB eB eB eB ee x

ORDER

LEWIS A. KAPLAN, District Judge.

Filed 03/29/19 Page 1of1

     
 

‘USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:

{ nee
DATE FILED: 3/23 ( 20\4

  

    
   

19-cv-2708 (LAK)
(98-cr-1023 (LAK))

cop.es mai ted, of ABA
Qhamsere of Judge Kaplan

Nagy

ghee = testa aa”
SoS ST eatin

  

Defendant moves to vacate, set aside, or correct sentence under 28 U.S.C. § 2255.
The government shall respond to the motion within thirty days of the date of this order.

SO ORDERED.

Dated: March 28, 2019 / vf
ees

  

 

  

fLewis . Kaplan

United States District Judge

 

 
